DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tawhai et al. (US 2011/0093243; hereinafter "Tawhai").
Regarding claim 1, Tawhai discloses A method of pre-operative surgical planning ("plan surgery," abstract), comprising: generating a pre-resection 3D model of a tissue structure ("generation of a complete geometric model for the full conducting airway tree in an imaged subject," para. 50); displaying the pre-resection 3D model of the tissue structure on a user interface ("A volumetric image defining variations in tissue type or density produces a three dimensional array of volume element data values or voxels. The image can be displayed to an operator," para. 54); determining tissue function information for the pre-resection 3D model of the tissue structure ("In addition to modeling for airway volumes using the meshes, static and dynamic measurements can be collected, for example to assess lung function," para. 102); simulating, on the pre-resection 3D model, removal of a selected portion of tissue to produce a post-resection 3D model ("the user specifies the section of lung tissue that is proposed to be removed. This section is then removed from the lobe volumetric model and from the airway model," para. 124); displaying the post-resection 3D model ("graphical display of results," para. 50; "The model is adjusted to accommodate the surgical removal," para. 124); and determining tissue function information for the post-resection 3D model of the tissue structure ("The effect of this change on lung function is simulated," para. 124).
Regarding claim 5, Tawhai discloses representing at least a portion of the determined tissue function for the post-resection 3D model of the tissue structure on the user interface with the post-resection 3D model ("Advantageous outputs of the modeling include calculations of redistribution of tissue stress and strain … airway geometry," para. 119; "A summary report is then produced," para. 120; "Pertinent output data from the analysis can include changes in: gas exchange, drug deposition efficiency, and regional tissue stress," para. 124). 
Regarding claim 7, Tawhai discloses wherein the tissue function information for the pre-resection 3D model or the post-resection 3D model includes at least one of: a level of tissue function; a metric indicative of tissue function; an abnormality affecting tissue function; or an indication of a disease affecting tissue function ("calculations of redistribution of tissue stress and strain, stretch experienced by airways, ventilation distribution, gas exchange, changes to distribution of particles (sensitivity to pollutants and/or assessment of drug therapies) due to boundary conditions (including said tissue expansion) and airway geometry," para. 119).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6, 9-11, 13-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tawhai in view of Chen et al. (US 2016/0143697; hereinafter "Chen").
Regarding claim 2, Tawhai discloses determining the selected portion of tissue to be removed prior to the simulation ("the user specifies the section of lung tissue that is proposed to be removed," para. 124).
Tawhai does not disclose determining the selected portion of tissue to be removed is based upon an automatically-generated tissue resection line provided on the pre-resection 3D model.
In the same art of surgical planning, Chen teaches determining the selected portion of tissue to be removed is based upon an automatically-generated tissue resection line provided on the pre-resection 3D model ("the swept resection simulation provides a fully automatically generated surface … To modify a swept resection surface … users only need to adjust the position of the two lines," para. 56).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Chen to Tawhai.  The motivation would have been to improve efficiency and accuracy.
Regarding claim 3, the combination of Tawhai and Chen renders obvious modifying the automatically-generated tissue resection line, and wherein determining the selected portion of tissue to be removed is based upon the modified automatically-generated tissue resection line ("To modify a swept resection surface … users only need to adjust the position of the two lines," Chen, para. 56; see claim 2 for motivation to combine).
Regarding claim 6, Tawhai discloses determining the selected portion of tissue to be removed prior to the simulation ("the user specifies the section of lung tissue that is proposed to be removed," para. 124).
Tawhai does not disclose determining the selected portion of tissue to be removed is based upon an input tissue resection line provided on the pre-resection 3D model.
In the same art of surgical planning, Chen teaches determining the selected portion of tissue to be removed is based upon an input tissue resection line provided on the pre-resection 3D model ("the swept resection simulation provides a fully automatically generated surface … To modify a swept resection surface … users only need to adjust the position of the two lines," para. 56).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Chen to Tawhai.  The motivation would have been to improve efficiency and accuracy.
Regarding claim 9, Tawhai discloses A non-transitory computer-readable storage medium storing a program that, when executed by a processor, performs the steps of: generating a pre-resection 3D model of a tissue structure ("generation of a complete geometric model for the full conducting airway tree in an imaged subject," para. 50); displaying the pre-resection 3D model of the tissue structure on a user interface ("A volumetric image defining variations in tissue type or density produces a three dimensional array of volume element data values or voxels. The image can be displayed to an operator," para. 54); determining tissue function information for the pre-resection 3D model of the tissue structure ("In addition to modeling for airway volumes using the meshes, static and dynamic measurements can be collected, for example to assess lung function," para. 102); determining a selected portion of tissue to be removed ("the user specifies the section of lung tissue that is proposed to be removed," para. 124); simulating, on the pre-resection 3D model, removal of the selected portion of tissue to produce a post-resection 3D model ("This section is then removed from the lobe volumetric model and from the airway model," para. 124); and determining tissue function information for the post-resection 3D model of the tissue structure ("The effect of this change on lung function is simulated," para. 124).
Tawhai does not disclose determining the selected portion of tissue to be removed based upon at least one resection line represented on the pre-resection 3D model.
In the same art of surgical planning, Chen teaches determining the selected portion of tissue to be removed based upon at least one resection line represented on the pre-resection 3D model ("the swept resection simulation provides a fully automatically generated surface … To modify a swept resection surface … users only need to adjust the position of the two lines," para. 56).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Chen to Tawhai.  The motivation would have been to improve efficiency and accuracy.
Regarding claim 10, it is rejected using the same citations and rationales set forth in the rejection of claim 3.
Regarding claim 11, the combination of Tawhai and Chen renders obvious wherein the at least one resection line is an input tissue resection line provided on pre-resection 3D model ("the swept resection simulation provides a fully automatically generated surface … To modify a swept resection surface … users only need to adjust the position of the two lines," Chen, para. 56; see claim 9 for motivation to combine).
Regarding claim 13, the combination of Tawhai and Chen renders obvious displaying the post-resection 3D model of the tissue structure on a user interface ("graphical display of results," para. 50; "The model is adjusted to accommodate the surgical removal," para. 124).
Regarding claim 14, the combination of Tawhai and Chen renders obvious representing at least a portion of the determined tissue function for the post-resection 3D model of the tissue structure on the user interface with the post-resection 3D model ("Advantageous outputs of the modeling include calculations of redistribution of tissue stress and strain … airway geometry," Tawhai, para. 119; "A summary report is then produced," Tawhai, para. 120; "Pertinent output data from the analysis can include changes in: gas exchange, drug deposition efficiency, and regional tissue stress," Tawhai, para. 124).
Regarding claim 15, the combination of Tawhai and Chen renders obvious wherein the tissue function information for the pre-resection 3D model or the post-resection 3D model includes at least one of: a level of tissue function; a metric indicative of tissue function; an abnormality affecting tissue function; or an indication of a disease affecting tissue function ("calculations of redistribution of tissue stress and strain, stretch experienced by airways, ventilation distribution, gas exchange, changes to distribution of particles (sensitivity to pollutants and/or assessment of drug therapies) due to boundary conditions (including said tissue expansion) and airway geometry," Tawhai, para. 119).
Regarding claim 17, Tawhai discloses A method of pre-operative surgical planning ("plan surgery," abstract), comprising: displaying a pre-resection 3D model of a tissue structure on a user interface ("A volumetric image defining variations in tissue type or density produces a three dimensional array of volume element data values or voxels. The image can be displayed to an operator," para. 54); simulating, on the pre-resection 3D model, removal of a selected portion of tissue to produce a post-resection 3D model ("the user specifies the section of lung tissue that is proposed to be removed. This section is then removed from the lobe volumetric model and from the airway model," para. 124); and displaying the post-resection 3D model on the user interface, the post-resection 3D model representing remaining tissue differently from the selected portion of tissue removed ("graphical display of results," para. 50; "The model is adjusted to accommodate the surgical removal," para. 124).
Tawhai does not disclose displaying at least one resection line on the pre-resection 3D model; at least one of modifying or confirming the at least one resection line; simulating the resection based upon the at least one resection line.
In the same art of surgical planning, Chen teaches displaying at least one resection line on the pre-resection 3D model; at least one of modifying or confirming the at least one resection line; simulating the resection based upon the at least one resection line ("the swept resection simulation provides a fully automatically generated surface … To modify a swept resection surface … users only need to adjust the position of the two lines," para. 56).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Chen to Tawhai.  The motivation would have been to improve efficiency and accuracy.
Regarding claim 20, the combination of Tawhai and Chen renders obvious displaying, on the user interface, the post-resection 3D model and another post-resection 3D model, wherein the another post-resection 3D model is the result of a simulation of removal of a different selected portion of tissue based upon at least one different resection line ("The model can project or predict what would happen to the patient's lung function as a consequence of a particular surgery or enable a comparison of alternatives," Tawhai, para. 119; "modify the planar resection surface generated from a previous simulation," Chen, para. 53; see claim 17 for motivation to combine).

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tawhai in view of Raffy et al. (US 2015/0238270; hereinafter "Raffy").
Regarding claim 4, Tawhai does not disclose representing at least a portion of the determined tissue function information for the pre-resection 3D model of the tissue structure on the user interface with the pre-resection 3D model.
In the same art of lung surgery planning, Raffy teaches representing at least a portion of the determined tissue function information for the pre-resection 3D model of the tissue structure on the user interface with the pre-resection 3D model ("After the system has analyzed the patient data, the system may create a graphical user interface in which a 3-dimensional model of the airways is presented along with other elements that may be used by the clinician during treatment planning in step 36 of FIG. 3. The graphical user interface may include display predictions about the patient's disease form, lung characteristic (such as the presence of collateral ventilation, fissure integrity, etc.)," para. 64).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Raffy to Tawhai.  The motivation would have been to improve usability and efficiency by presenting multiple types of data on a single user interface.
Regarding claim 8, Tawhai does not disclose wherein the tissue function information for the pre-resection 3D model or the post-resection 3D model includes at least one of: tissue density data; metabolic activity data; or pulmonary function test information.
In the same art of lung surgery planning, Raffy teaches wherein the tissue function information for the pre-resection 3D model or the post-resection 3D model includes at least one of: tissue density data; metabolic activity data; or pulmonary function test information ("information relating to patient treatment and outcome, including type of treatment such as type of lung volume reduction procedure, location of treatment within the lung, the results of treatment, pulmonary function tests," para. 42).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Raffy to Tawhai.  The motivation would have been to improve outcomes by providing pertinent lung function data.

Claims 12, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tawhai in view of Chen, and further in view of Raffy.
Regarding claim 12, the combination of Tawhai and Chen does not disclose 
representing at least a portion of the determined tissue function information for the pre-resection 3D model of the tissue structure on the user interface with the pre-resection 3D model.
In the same art of lung surgery planning, Raffy teaches representing at least a portion of the determined tissue function information for the pre-resection 3D model of the tissue structure on the user interface with the pre-resection 3D model ("After the system has analyzed the patient data, the system may create a graphical user interface in which a 3-dimensional model of the airways is presented along with other elements that may be used by the clinician during treatment planning in step 36 of FIG. 3. The graphical user interface may include display predictions about the patient's disease form, lung characteristic (such as the presence of collateral ventilation, fissure integrity, etc.)," para. 64).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Raffy to the combination of Tawhai and Chen.  The motivation would have been to improve usability and efficiency by presenting multiple types of data on a single user interface.
Regarding claim 16, the combination of Tawhai and Chen does not disclose  wherein the tissue function information for the pre-resection 3D model or the post-resection 3D model includes at least one of: tissue density data; metabolic activity data; or pulmonary function test information.
In the same art of lung surgery planning, Raffy teaches wherein the tissue function information for the pre-resection 3D model or the post-resection 3D model includes at least one of: tissue density data; metabolic activity data; or pulmonary function test information ("information relating to patient treatment and outcome, including type of treatment such as type of lung volume reduction procedure, location of treatment within the lung, the results of treatment, pulmonary function tests," para. 42).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Raffy to the combination of Tawhai and Chen.  The motivation would have been to improve outcomes by providing pertinent lung function data.
Regarding claim 18, the combination of Tawhai and Chen renders obvious determining tissue function information for the pre-resection 3D model of the tissue structure ("In addition to modeling for airway volumes using the meshes, static and dynamic measurements can be collected, for example to assess lung function," Tawhai, para. 102).
The combination of Tawhai and Chen does not disclose representing at least a portion of the determined tissue function information on the pre-resection 3D model.
In the same art of lung surgery planning, Raffy teaches representing at least a portion of the determined tissue function information on the pre-resection 3D model ("After the system has analyzed the patient data, the system may create a graphical user interface in which a 3-dimensional model of the airways is presented along with other elements that may be used by the clinician during treatment planning in step 36 of FIG. 3. The graphical user interface may include display predictions about the patient's disease form, lung characteristic (such as the presence of collateral ventilation, fissure integrity, etc.)," para. 64; Fig. 4 illustrates the tissue function information box rendered on top of the lung model 102).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Raffy to the combination of Tawhai and Chen.  The motivation would have been to improve usability and efficiency by presenting multiple types of data on a single user interface.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tawhai in view of Chen, and further in view of Monroe et al. (US 2014/0275952; hereinafter "Monroe").
Regarding claim 19, the combination of Tawhai and Chen renders obvious determining tissue function information for the post-resection 3D model of the tissue structure; and representing at least a portion of the determined tissue function information ("Advantageous outputs of the modeling include calculations of redistribution of tissue stress and strain … airway geometry," para. 119; "A summary report is then produced," para. 120; "Pertinent output data from the analysis can include changes in: gas exchange, drug deposition efficiency, and regional tissue stress," para. 124).
The combination of Tawhai and Chen does not disclose representing the tissue function information on the post-resection 3D model.
In the same art of lung surgery planning, Monroe discloses displaying pertinent lung information on the post-resection 3D model (e.g. Fig. 5 illustrates an information box 122 rendered on a 3D model of a lung with the upper-left lobe graphically hidden, similar to a post-resection 3D model).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Monroe to the combination of Tawhai and Chen.  The motivation would have been to increase usability and efficiency by supplying additional information to a user.  NOTE: While the 3D lung model of Fig. 5 of Monroe may not be a fully-simulated post-resection model, it is similar to a post-resection lung model because a portion of the lung is graphically obscured (to indicate a portion for resection).  Since the 3D lung model of Fig. 5 of Monroe is similar to a post-resection lung model as in Tawhai, it would have been obvious to apply the information overlay 122 of Monroe to the post-resection lung model of Tawhai, thereby teaching the limitation of representing tissue function information on the post-resection 3D model of Tawhai.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754. The examiner can normally be reached Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN MCCULLEY/Primary Examiner, Art Unit 2611